No. 99-10905
                                -1-

               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-10905


MICHAEL J. GOWAN,

                                          Plaintiff-Appellant,

versus

THOMAS J. CALLAHAN; CECIL YODER;
MIKE HOPPER; THOMAS YOUNG; JIM
GRANT; TRACIE WHATLEY,

                                          Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 7:98-CV-56-R
                       --------------------
                         January 17, 2000

Before HIGGINBOTHAM, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Michael Gowan, Texas prisoner # Q8132, has filed an

application for leave to proceed in forma pauperis (IFP) on

appeal, following the district court’s dismissal of his civil

rights complaint as frivolous under 28 U.S.C. § 1915(e)(2)(B)(i).

By moving for IFP, Gowan is challenging the district court’s

certification that IFP status should not be granted on appeal

because his appeal is not taken in good faith.    See Baugh v.

Taylor, 117 F.3d 197, 202 (5th Cir. 1997).



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-10905
                                -2-

     Gowan contends that he brought his claim of denial of access

to the courts in good faith because he believed that the fact

that prison officials provided forms to request legal sources

obligated them to provide those sources upon request.   He does

not directly challenge the district court’s determination that it

should abstain from deciding Gowan’s claims.   Gowan does assert

however, that the district court should not have dismissed

potential Heck claims with prejudice because he will be barred

from raising them once they become ripe.   A dismissal with

prejudice does not preclude a later claim that meets the

preconditions for suit.   Johnson v. McElveen, 101 F.3d 423, 424

(5th Cir. 1996).

     Gowan also asserts that he was denied his right to

recreation and that because the detention facility officials met

to decide how to deal with him as a security risk, they must have

been deliberately indifferent to his need for recreation.     To

establish deliberate indifference under the Eighth Amendment, a

prisoner must show that the defendants (1) were aware of facts

from which an inference of an excessive risk to inmate health or

safety could be drawn; and (2) drew an inference that such

potential for harm existed.   Farmer v. Brennan, 511 U.S. 825, 837

(1994).   Gowan concedes that after he filed a grievance, he was

offered the opportunity to participate in recreation.   He has not

shown that officials drew the inference of a potential for harm.

     Gowan also asserts that the fact he was required to recreate

in restraints for two hours was the result of retaliation for his

filing a grievance demanding that he be given recreation time.
                              No. 99-10905
                                   -3-

However, in his pleadings Gowan conceded he had been classified

as a security or escape risk.     Under these circumstances,

recreation in restraints for two weeks was not more than a

security measure which did not impose an “atypical and

significant hardship . . . in relation to the ordinary incidents

of prison life.”   See Sandin v. Conner, 515 U.S. 472, 481-86

(1995)(internal citations omitted).     Gowan’s appeal is without

arguable merit and is thus frivolous.        See Howard v. King, 707
F.2d 215, 219-20 (5th Cir. 1983).

     Accordingly, we uphold the district court’s order certifying

that the appeal is not taken in good faith and denying Gowan IFP

status on appeal, we deny the motion for leave to appeal IFP, and

we DISMISS Gowan’s appeal as frivolous.       See Baugh, 117 F.3d at

202 n.24; 5TH CIR. R. 42.2.

     APPEAL DISMISSED.